Citation Nr: 0724945	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and February 2007 decisions 
by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO).  

In June 2002, the RO denied entitlement to a disability 
rating in excess of 30 percent for PTSD.  The veteran 
presented testimony before the undersigned Acting Veterans 
Law Judge during a hearing in March 2006.  The matter was 
remanded for additional evidentiary development in April 
2006.  In February 2007, the RO revisited the matter and held 
that a 50 percent disability rating was warranted from the 
date of claim, October 19, 2001.


FINDINGS OF FACT

The veteran's PTSD is manifested by moderate symptoms, to 
include sleep deprivation,  nightmares, hypervigilance, 
anxiety, a startle response, memory and concentration 
impairment, and poor impulse control.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (2002 & Supp. 2006); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, Diagnostic Code (DC) 9411 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In December 2003 and July 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claims under the VCAA.  The December 2003 
letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send current medical 
evidence that his disability had increased in severity, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the December 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
May 2004, October 2005, and February 2007 SSOC's were issued, 
each of which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II. Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating criteria for evaluating PTSD are as follows:

100 percent: total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

10 percent: occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication;

0 percent: a mental condition has been formerly diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. Part 4, § 4.130, Diagnostic Code (DC) 
9411 (2006).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF Score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF Score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV. The GAF 
designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

III. Factual background and analysis

The veteran's service-connected PTSD is rated as 50 percent 
disabling.  The veteran argues that he is entitled to an 
increased disability rating because he experiences sleep 
disturbances, nightmares, and poor impulse control.  His 
sleep deprivation affects his tolerance, memory and 
concentration.  A review of the medical evidence of record 
fails to demonstrate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood such as to warrant an 
increased disability rating. 

The relevant evidence of record includes the report of an 
April 2002 VA examination.  The claims folder and the 
veteran's VA treatment records were available for review.  
His major complaints consisted of sleep disturbances, 
fatigue, and nightmares.  During the interview, the veteran's 
speech was normal in rate, tone and inflection, as well as 
logical and well-oriented.  He appeared and affirmed that he 
was able to maintain personal hygiene and basic activities of 
daily living.  There was no evidence of a thought disorder.  
He was oriented in all three spheres.  There was no evidence 
of delusions, hallucinations, unusual impulse control 
problems, obsessive or ritualistic behavior, or suicidal or 
homicidal ideation.  He did not report any history of anxiety 
consistent with a panic disorder and no symptoms were evident 
during the examination.  Short and long term memory appeared 
to be intact without any gross deficits.   As to employment, 
the veteran indicated that he was employed on a full time 
basis as a teacher and had a total of 28 years of service.  
As to family, he indicated that he had been married for 29 
years, however, his divorce was pending.  He characterized 
his relationship with his two sons as good.  

The veteran was administered the MMPI-II.  He presented as 
having very mild psychological or emotional distress with 
weak ego strength and coping capability.  He was also 
administered the MCMI-II, which demonstrated mild elevations 
in histrionic traits and very high elevations in 
narcissistic, antisocial, aggressive, passive-aggressive, and 
paranoid personality characteristics.  Regarding clinical 
syndromes, the veteran's profile demonstrated high elevations 
in anxiety and chronic mild dysphoria, with mild elevations 
in somatic complaints.  A GAF score of 65 was assigned.  

Upon VA examination in April 2004, the veteran's claims 
folder and VA treatment records were available for review.  
The veteran was living by himself, however, he maintained 
contact with his former spouse and his two sons.  His social 
activities included going to the gym; participating in three 
basketball leagues; and socializing with his teammates, 
approximately four times a week.  Upon examination, there was 
no evidence of any thought disorder and he was oriented in 
all three spheres.  Speech as logical and relevant.  He 
reported having a good memory, but at times experienced 
difficulty coming up with the right words.  He denied any 
actual hallucinations, but he had experienced some visual 
illusions at night, while in his room.  He did not have any 
problem with maintaining personal hygiene and other 
activities of daily living.  He denied having any obsessions 
or compulsions.  He denied having had actual panic attacks 
but he does avoid crowds because he gets a little anxious and 
tense.  He reported feeling tired most of the time due to 
sleep deprivation, however, this was attributed to a 
combination of sleep apnea, restless sleep, and alcohol 
consumption in the afternoon.  His main symptoms were 
assessed as increased startle response with loud noises, 
increased arousal response, avoidance of triggers, intrusive 
memories and dreams, anxiety, survivor guilt, emotional 
detachment, and poor anger control.  A GAF score of 65 was 
assigned.  The veteran indicated that he had taken off 
approximately one week of work over the past year for medical 
treatment relating to gout and depression.  

The veteran was afforded an additional VA examination in June 
2006.   He presented for the examination neatly groomed and 
casually dressed.  His speech was spontaneous, clear, and 
coherent.  Mood was dysphoric and affect was flat.  He was 
oriented in all three spheres.  Thought process and content 
were unremarkable.  As to relationships, he reported having a 
number of acquaintances and that his brother was his best 
friend.  He interacted with Vietnam veterans regularly to 
play basketball or socializing.  There was no evidence of 
delusions, hallucinations.  The veteran experienced sleep 
impairment due to sleep apnea and recurrent troublesome 
dreams or combat nightmares, approximately four to five times 
a week.  As to impairment in thinking, the veteran had 
obsessive/ritualistic behavior of continuously checking and 
locking doors for security.  He denied experiencing panic 
attacks or homicidal ideation.  There was a presence of 
occasional passive suicidal ideation, however, without actual 
plan or intent.  Impulse control was characterized as good.  
His recent memory was mildly impaired, as with his attention 
and concentration, the veteran needed to rely on written 
lists and notes to supplement memory recall function.  As to 
occupational impairment, the veteran was employed as a 
special education teacher and had lost less than one week of 
work in the past year due to medical issues and appointments.  
He indicated that he sometimes had to miss work due to 
recurrent attacks of gout.  The veteran indicated that he had 
not been hospitalized due to his mental disability and that 
he was not receiving treatment.  His PTSD symptoms were 
characterized as mild to moderate in severity.  A GAF score 
of 70 was assigned.  

The examiner indicated that the veteran's PTSD symptoms had 
affected his social skills to the extent that he had often 
engaged in the past in fights and interpersonal conflict; 
however, alcohol dependence had likely been a major 
precipitant.  Industrial work capacity has been lesser 
affected as the veteran has pursued his work, apparently 
successfully, for well over 20 years.  He implied 
consideration of retirement; however, this seemed more a 
function of his medical limitations, rather than his PTSD.  
The veteran's PTSD had not resulted in total occupational and 
social impairment.  It had resulted in impairment of judgment 
evidenced by a history of physical fights and altercations 
and continuing alcohol abuse.  Impairment of thinking was 
evidenced by the veteran's fear of sleep, distrustfulness of 
others, and the need to recurrently check doors and locks for 
safety  Impairment in family relations, was evidenced by 
marital discord resulting in divorce after 30 years of 
marriage.  His PTSD resulted in impairment in work, in that 
he experienced memory, concentration and attentional 
problems.  Impairment in mood was anxiety, depression, 
irritability and anger outburst, with occasional physical 
altercations.  

The Board acknowledges that the veteran's claims folder and 
the VA treatment records were not available for review prior 
to the June 2006 examination.  The examiner, however, after 
reviewing the claims folder, in September 2006, indicated 
that the results of the July 2006 examination were found to 
be substantiated, without significant change, altered 
opinion, or other diagnostic comment.   

After a careful review of the evidence of record, the Board 
finds that at no time during the pendency of this appeal has 
the evidence demonstrated entitlement to an evaluation in 
excess of 50 percent for the veteran's service-connected 
PTSD.  The veteran has not demonstrated occupational and 
social impairment with deficiencies in most areas.  The 
veteran has managed to retain his employment for more than 30 
years and he has relationships with his family, teammates, 
and other veteran's.  The evidence does show that the veteran 
has some vague suicidal ideation, although he has admitted 
that he has no intention or plan to harm himself.  Upon 
examination in July 2006, he also described some obsessional 
activities, such as checking the doors and windows of his 
house; however, there is no suggestion in the record that 
these behaviors have interfered with daily activities.  
Rather, all three VA examinations have indicated that the 
veteran is capable of maintaining good hygiene and attending 
to all the activities of daily living.  His speech is logical 
and relevant and he denied having any panic attacks. 

There was no evidence that the veteran's psychiatric symptoms 
were of such severity that they affected his ability to 
function independently, appropriately, and effectively; to 
the contrary, he is able to maintain full employment and 
requires no assistance in his daily functioning.  There was 
some impairment of impulse control (he has a history of 
getting into altercations and fights); however, the veteran 
did not report any altercations in recent history and there 
is an indication that in past altercations alcohol has played 
a contributory role.  As noted, he has always been fully 
oriented and been able to care for his personal hygiene.  He 
has been able to maintain employment as a special education 
instructor for nearly 30 years.  He has referred to 
difficulties with personal relationships; however, he still 
maintains contact with his former spouse, sons, and brother, 
as well as having ongoing participation in several basketball 
leagues.  His PTSD symptoms have been assigned a GAF score of 
between 65 and 70, with the most recent score being 70.  This 
connotes a mild degree of impairment.

Therefore, based upon the foregoing, it is found that the 50 
percent evaluation assigned adequately compensates the 
veteran for the degree of disability resulting from his PTSD 
symptomatology.  The preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 50 
percent.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In this case, there is no evidence of marked interference 
with employment.  The veteran has maintained full-time 
employment for nearly 30 years.  Significantly,  he indicated 
during the April 2004 and July 2006 that he had not lost more 
than a week from work for medical reasons in the past year, 
to include but not limited to his PTSD.  In addition, the 
veteran has never been hospitalized for treatment of his 
PTSD.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


